DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, bacteria, and collecting data from the droplets travelling serially through a detection region of a detecting device, corresponding to claims 96-106, 117, and 119, in the reply filed on 02/08/2021 is acknowledged.
Claims 91-95, 107-116, 118, and 120-124 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions/species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2021
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 97 and 99-104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 97 recites the limitations “at least about” and “no more than about.” These limitations render the claim indefinite. For example, 3.75 hours is seemingly about 4 hours, but it i.e., it is unclear if a value less than 4 hours is at least about 4 hours. Likewise, 16.5 hours is seemingly about 16 hours, but it would be unclear is this would be no more than about 16 hours; i.e., it is unclear if  a value greater than 16 hours is no more than about 16 hours.
 Instant claim 104 also recites “at least about” and “no more than about.” As such, instant claim 104 is also indefinite for the reasons set forth above. The dependent claims do not add additional clarity and, therefore, are also indefinite.  
Instant claim 99 recites, in part, “buffered peptone water (BAM Media M192).” It is unclear if the claim is limited to BAM Media M192 or encompasses any formulation of buffered peptone water. The dependent claims do not add additional clarity and, therefore, are also indefinite. The instant claims were broadly interpreted herein to read on any buffered peptone water. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 96-99, 106, 117, and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al (US 4,959,301) in view of Smith et al (WO 2015/015199, IDS-FOR) and further in view of Calemczuk et al (WO 2015/15714; US 2017/0022470 cited herein as English equivalent). 
Weaver teaches a method for enumerating pathogenic bacteria in a sample. (Abstract; column 12, line 43; column 29, lines 29-34). More particularly, Weaver teaches:
s. (Column 6, lines 46-60). 

Weaver teaches encapsulating a sample into microdroplets. (Column 6, line 64 to column 7, line 17). Weaver further teaches incubating the microdroplets to allow proliferation of bacteria encapsulated within the microdroplets. (Column 28, lines 40-55; column 46, lines 13-20). Weaver also teaches determining microdroplets that contain bacteria (positive) and microdroplets that do not contain bacteria (negative). (Column 40, lines 1-52; Enumeration of Viable Biological Entities, column 43, line 42 to column 45, line 4). Weaver teaches the use of a cell growth medium. (Column 8, lines 54-55; column 46, lines 13-20).
Weaver does not explicitly teach a water-in-oil emulsion. However, Smith teaches a similar method for counting bacteria in a sample using a microfluidic device. (Abstract; page 7, lines 1-4; page 37, lines 9-17; page 40, lines 6-15). More particularly, Smith teaches encapsulating bacteria in a plurality of water-in-oil droplets; i.e., Smith teaches “emulsions comprising microdroplets of water in oil, generally surfactant-[stabilized], used in a microfluidic device . . . [o]ne or more biological entities such as one or more living cells or particles may be incorporated into each droplet.” (Page 1, lines 13-16). Smith further teaches use of a growth medium. (Page 8, lines 11-25). 
Instant claim 117 recites, in part, “wherein the determining the number of positive and negative droplets comprises collecting data from the droplets travelling serially through a detection region of a detecting device.” In this regard, Smith teaches various embodiments of a 


    PNG
    media_image1.png
    513
    531
    media_image1.png
    Greyscale


One of ordinary skill in the art would have been motivated to modify Weaver in view of Smith because Smith further teaches the microfluidic platform “is promising because the volume of a droplet is very small, typically in the order of picolitres, and thus the volume of biological material needed is small, and because microdroplets can be generated and processed, for example directly within the microfluidic device, at rates in excess of several thousands per second. (Page 1, lines 17-21). 
see also Analysis Using Poisson Statistical Methods, column 19 line 7 to column 24, line 20).
	Likewise, Smith teaches “a droplet contains less than 100 bacteria (on average - the number generally follows a Poisson distribution), for example in a range 10-50 bacteria.” (Page 7, lines 6-10; see also page 4, lines 26-31). As such, it would have been obvious at the time of filing to further utilize the Poisson distribution taught by Weaver in order to advantageously account for incorporation of multiple target microorganisms in a single droplet as taught by Weaver and Smith with a reasonable expectation of success. 
	Instant claim 96 requires, in part, “incubating the plurality of water-in-oil emulsion droplets at a temperature permissive of microbiological growth, and for a period of time sufficient to allow the target microorganisms to double from 5 to 45 times,” and instant 97 requires the incubation to be “at least about 4 hours and no more than about 16 hours when the target microorganisms are bacteria.” 
As discussed above, Weaver teaches incubating the microdroplets to allow proliferation of bacteria encapsulated within the microdroplets. (Column 28, lines 40-55; column 46, lines 13-20). As such, it would have been a matter of routine experimentation using standard laboratory 
Weaver teaches “determination of a viable enumeration is important to and widely used in . . . food safety.” (Column 1, lines 11-18). The references do not explicitly teach rapidly assaying a food matrix for a number of target microorganisms per unit mass or volume; or homogenizing a portion of the food matrix, wherein the portion of the matrix has a known mass or volume. However, Calemczuk, in a similar method to determine the presence/absence and/or the quantification of pathogens in a food sample, teaches preparation of a food matrix for analysis. (Abstract; ¶¶ 0002-0007). More particularly, Calemczuk teaches the sample is weighed and homogenized. (¶ 0007). Calemczuk teaches the food matrix is, e.g., cheese, poultry meat (animal protein), dairy products, etc. (¶¶ 0005 and 0027).
Calemczuk further teaches use of a culture medium to promote the development of the target bacteria, including buffered peptone water (BPW) and tryptic soy casein broth (TSB, i.e., a microbiological growth medium comprising partially digested protein. (¶ 0027; see also instant specification, ¶ 0143). One of ordinary skill in the art would have been motivated to modify Weaver and Smith in view of Calemczuk in order to advantageously and rapidly assay food matrices for bacterial contamination using, e.g., the microfluidic platform taught Weaver and Smith with a reasonable expectation of success.
As discussed in detail above, Weaver and Smith teach determining the number of bacteria in a sample based on the number of positive and negative droplets, and Calemczuk teaches homogenizing a portion of a food matrix having a known mass. As such, it would have been obvious at the time of filing to utilize the method taught by Weaver, Smith, and Calemczuk to 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claims 100-104 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver, Smith, and Calemczuk as applied to claims 96-99, 106, 117, and 119 above, and further in view of Hiddessen et al (US 2011/0217711) as evidenced by Berkelman et al (US 2015/0377869). 
As discussed above, claims 96-99, 106, 117, and 119 were rendered obvious by the teachings of Weaver, Smith, and Calemczuk. The references do not explicitly teach the microbiological growth medium comprise a surfactant as recited by instant claims 100-104. However, Hiddessen teaches water-in-oil emulsions (droplets) stabilized with an aqueous phase comprising a surfactant, including a block copolymer of polypropylene oxide and polyethylene oxide. (¶¶ 0007, 0009, 0020-0021 and 0025). Hiddessen teaches an exemplary concentration for the surfactant in the aqueous phase is from about 0.05% to 5%. (¶ 0084). 
Hiddessen further teaches the surfactant in the aqueous phase is non-ionic. (¶ 0084). Hiddessen teaches “[i]n some embodiments the surfactant may be a nonionic block copolymer of polypropylene oxide and polyethylene oxide sold under the trade name PLURONIC F-68.” (¶ 0084). Hiddessen also teaches “[i]n some cases, the surfactant may include polysorbate 20 (sold under the trade name TWEEN-20”. (¶ 0084). As evidenced by Berkelman, “F-68 indicates a polyoxypropylene molecular mass of 1,800 g/mol and a[n] 80% polyoxyethylene content.” (¶ 0030; see also instant specification, ¶ 0063).
i.e., water-in-oil emulsions, for handling, transport, analysis, etc. with a reasonable expectation of success. 
 Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claim 105 is rejected under 35 U.S.C. 103 as being unpatentable over Weaver, Smith, and Calemczuk as applied to claims 96-99, 106, 117, and 119 above, and further in view of Thorns (US 5,510,241). 
As discussed above, claims 96-99, 106, 117, and 119 were rendered obvious by the teachings of Weaver, Smith, and Calemczuk. As further discussed above, Calemczuk teaches use of a culture medium to promote the growth of target bacteria, including buffered peptone water (¶ 0027). The references do not explicitly teach the medium has a pH of about 7.2. However, Thorns teaches pathogenic bacteria that cause food poisoning, such as those from the genus Salmonella, can be cultured in peptone water pH 7.2. (Column 1, lines 17-24; column 14, lines 4-5 and 51-60; column 15, lines 20-33). One of ordinary skill in the art would have been motivated to select an art-recognized pH that was advantageously known to allow for Salmonella propagation for use in the method taught by Weaver, Smith, and Calemczuk with a reasonable expectation of success. 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Conclusion
NO CLAIMS ARE ALLOWED 
:
Baraban et al., Lab Chip, 11:4057-4062 (2011)
Bian et al., Biosens. Bioelectron., 74:770-777 (2015)
Tanyeri et al., Sens. Lett., 6(2):326-329 (2008)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651